Citation Nr: 1227757	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fracture of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO), which found new and material evidence to reopen the Veteran's claim but denied the claim on the merits.

In June 2010, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record in the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not sustain a fracture of the right tibia in service and no current residuals of any such fracture are currently demonstrated.


CONCLUSION OF LAW

Residuals of a right tibia fracture were not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)  (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide. 

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in December 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his accredited representative has raised allegations of prejudice resulting from error on the part of VA.  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159(d) ; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

This matter was before the Board in September 2010, when the case was remanded to the VA RO in St. Petersburg, Florida (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  The Board specifically requested that further attempts be made in order to obtain Naval Hospital records from the National Personnel Records Center (NPRC).  In accordance with the mandates of the September 2010 Remand, the AMC contacted the NPRC for the Naval Hospital records. In a March 2011 report, the NPRC noted that searches of the Naval Hospital records were conducted but no records were found for the Veteran.  VA informed the Veteran on February 1, 2012 that his Naval Hospital treatment records were unavailable and the Veteran was requested to provide additional records in support of his claim.  The Veteran did not reply to this request and no new evidence was submitted.  In situations such as this, where the Veteran's service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit- of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159 (2011), and that further attempts to obtain additional evidence would be futile.

All of the actions previously sought by the Board through its prior development request have been, where possible, completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Following remand and development, a supplemental statement of the case (SSOC) was issued in May 2012, which continued the previous denial.  

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the 
undersigned Veterans Law Judge in June 2010, as well as available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Background

The Veteran in this case seeks service connection for residuals of a right tibia fracture.  In pertinent part, it is contended that, as the result of a fall from a liberty boat, he twisted his right leg and fell, fracturing his tibia, residuals of which he still sustains. 

In the present case, service treatment records include the Veteran's March 1952 report of medical examination for enlistment which noted normal extremities.  A treatment note dated March 1, 1954 reported that the Veteran injured the medial side of proximal left tibia while getting onto a liberty boat.  X-rays were reported to demonstrate a small fracture of the proximal end of the medial side of the left tibia.  It was noted that the Veteran was transferred to the United States Naval Hospital.  An April 26, 1954 treatment note from the chief of orthopedics reported that the Veteran's diagnosis was changed by reason of error to sprain of the left knee.  The report stated that x-rays reports were negative for fracture.  The Veteran's February 1956 report of medical examination for the purpose of separation from service noted normal lower extremities.

During his June 2010 Board hearing before the undersigned Veterans Law Judge, the Veteran explained that he injured his right, as opposed to his left, leg while boarding a liberty boat.  The Veteran stated that the right tibia was fractured from that injury and that both his knee and tibia had been repaired.  

Post-service treatment records include a March 2007 operative report from private physician Dr. W.M.  The Veteran's pre- and post-operative diagnosis was right knee arthritis.  No disorder of the tibia was noted in the operative report.  In an August 2007 treatment note, Dr. W.M. stated that the Veteran remembered that his right knee was injured in service and that from his examination, there was no apparent deformity of the left knee.  He stated his belief that the Veteran was actually injured his right knee in service. 

The Veteran was afforded a VA examination of the joints in March 2011.  During his examination, the Veteran described an injury in 1954 where he slipped and fell while getting onto a liberty boat and was taken into sick bay and treated in the Naval Hospital for several weeks thereafter.  The examiner noted that an April 1954 note from the chief of orthopedics noted that the diagnosis of fracture was changed due to error.  Following examination, the VA examiner provided a diagnosis of right knee degenerative joint disease, status post total knee replacement.  

Analysis

Based on the aforementioned, it is clear that the Veteran did not have a fracture of the right tibia in service or thereafter.  Notably, a March 1954 service treatment note stated that the Veteran had a minor fracture of the left tibia, this was, however, amended in April 1954 as error when no fracture was found by the chief of orthopedics.  As noted by Dr. M.W. and the VA examiner, the Veteran's claim that he injured his right knee as opposed to his left in service, despite service treatment notes, is reasonable.  However, even assuming arguendo, that the Veteran injured his right leg, no fracture to the tibia was found on x-rays and the Veteran's discharge report of medical examination demonstrated normal lower extremities.

Further, post-service treatment records and the Veteran's VA examination demonstrate no injury to the tibia whatsoever.  Private treatment records and the Veteran's VA examination remark upon the Veteran's right knee disorders, however a right tibia disorder is simply not shown.  Thus, in this case, a present tibia disability is not demonstrated by the evidence of record.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, the Veteran, as a lay person, does not have the necessary medical expertise to provide a diagnosis of a tibia injury and the evidence includes no medical evidence of such an injury.

The Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the record fails to demonstrate any of the elements of service connection, an in-service injury or disease of theright tibia, a present right tibia disorder or a link between service and a current right tibia disability.  Accordingly, the Veteran's claim for service connection for residuals of a right tibia fracture must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Finally, the Board notes that service connection was granted by the RO in November 2011 for right knee degenerative joint disease, status post total replacement.


ORDER

Entitlement to service connection for residuals of a fracture of the right tibia is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


